Citation Nr: 0102637	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to August 1942 
and from July 1945 to June 1946.  The veteran was a prisoner 
of war (POW) of the Japanese government from April 10 to 
August 10, 1942.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 (RO) in Manila which 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.

In August 2000 the Board requested an expert medical opinion 
from the Veteran's Health Administration (VHA).  The VHA 
expert provided a response dated in September 2000  A copy of 
the opinion was sent to the appellant in October 2000.  The 
appellant provided a letter dated in November 2000 stating 
that she had no additional evidence to present.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1986; the immediate cause 
of death was cardiorespiratory arrest due to pulmonary 
tuberculosis, pneumonia and cor pulmonale according to the 
death certificate.

2.  At the time of the veteran's death, he was service 
connected for any disability.

3.  There is no competent medical evidence of relationship 
link between the cause of the veteran's death and service.

CONCLUSION OF LAW

The veteran's did not have a service-connected disorder which 
caused or contributed substantially and materially to his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, claims entitlement 
to benefits resulting from his death.  She asserts that 
during her husband's confinement as a POW during World War 
II, he was malnourished and contracted malaria, dysentery and 
other disorders which resulted in his death in 1986.  Service 
department records show that the veteran was a POW of the 
Japanese government between April 10, 1942, and August 10, 
1942.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the appellant's application for VA benefits; 
the RO has requested and associated with the claims file all 
available service and postservice medical records pertinent 
to this appeal; VA is unaware of other unrequested records 
pertinent to this appeal, and; the evidence is sufficient to 
permit the Board to proceed with appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000).  Thus, although the claim was 
developed before enactment of the VCAA, it is apparent that 
all possible relevant evidence has already been obtained or 
the failure to obtain it fully accounted for, so as to 
obviate the need for any further assistance or notification.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
dependency and indemnity compensation (DIC) benefits where 
service connection has been established for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  The cause of a veteran's death may be 
service connected when evidence shows that a disorder 
incurred or aggravated in service caused or substantially or 
materially contributed to cause death.  Id.  A service-
connected disability is the principal or primary cause of 
death when it singly or jointly with another disorder, caused 
death or was etiologically related to the immediate or 
underlying cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently unrelated to the 
principal cause.  38 C.F.R. § 3.312(c).  A service-connected 
disability contributed to death when evidence shows that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c)(2).  
Service connection for the cause of death is not warranted 
when evidence shows only that a service-connected disorder 
causally shared in producing death.  Id. 

Under specified circumstances, a listed chronic and POW-
related disease (listed disease) is presumed incurred in 
service notwithstanding lack of evidence of disease in 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309 (2000).  A 
veteran detained as a POW for at least 30 days who had a 
listed disease at the time of his death is presumed to have 
incurred the disease in service absent evidence to the 
contrary.  38 C.F.R. § 3.309(c).  The listed diseases subject 
to the POW provisions are as follows:  avitaminosis, beriberi 
(including beriberi heart disease and ischemic heart disease 
in a veteran who had experienced localized edema during 
captivity), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra and any other nutritional deficiency, psychosis and 
any of the other anxiety states and dysthymic disorder (or 
depressive neurosis).  Absence of evidence supporting 
presumptive service connection does not preclude service 
connection on a direct basis to service.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, at the time of his death on April [redacted], 1986, 
the veteran was not service connected for any disability.  His 
Certificate of Death shows that the immediate cause of death 
was cardiorespiratory arrest due to pulmonary tuberculosis, 
pneumonia and cor pulmonale.  Records from 1979 to 1990 from 
the Rizal Memorial District Hospital where he died were 
reportedly eaten by termites.  

Evidence from before the veteran's death includes the 
following:  service medical records (SMRs), a February 1979 
letter from a private physician, a March 1979 letter from the 
veteran's former employer, an August 1978 certificate from a 
doctor at the Veterans Memorial Medical Center, a July 1947 
statement from another physician, a September 1984 note from 
a third physician, and reports of VA examinations in November 
1984 and January and February 1985.  

On the processing affidavit in July 1945, the veteran 
reported with respect to wounds and illnesses that an unknown 
American doctor had treated him for dysentery from May to 
August 1942, while he was a POW.  The veteran did not report 
any other injury or illness of any kind on the affidavit and 
a current examination for service was normal.  SMRs disclose 
that the veteran was treated for right chest pain with fever 
in November 1945. He was confined to quarters and returned to 
duty two days later.  The examination for separation in May 
1946, including a chest x-ray, disclosed no evidence of a 
clinical abnormality of any kind.  
On another processing affidavit in August 1947, the veteran 
reported that he had dysentery, beriberi and malaria from 
August 1942 to September 1944, while engaged in civilian 
pursuits.  He stated that he had been under the medical 
treatment of Dr. Sisenando Rizal, living at home in Calamba, 
Laguna.  He denied any permanent disabilities.  

The first postservice medical evidence after 1947 is dated 
more than thirty years later.  The veteran was hospitalized 
at the Veterans Memorial Medical Center in August and 
September 1978, during which he was diagnosed with pulmonary 
tuberculosis (minimal, activity undetected), hypertension, a 
bilateral hydrocele, left ventricular hypertrophy with 
premature auricular contractions, osteoarthritis and 
ascariasis.  

In a February 1979 report, Dr. Maximo Alcasid stated that and 
had treated the veteran between September 1942 and December 
1944 for minimal pulmonary tuberculosis.  Dr. Alcasid 
reported that he had no records of this treatment, but 
recalled this well because he was himself a former POW.  He 
reportedly saw the veteran again in 1948 and treated him for 
moderately advanced PTB until December 1951, and then treated 
the veteran for pulmonary tuberculosis more than 200 times 
for a recurrent exacerbation from July 1963 to March 1969. 
The letter also states that in December 1976 the veteran also 
had cor pulmonale and that he continued to receive treatment 
from the physician until September 1978.  

There are no contemporaneous medical records confirming a 
March 1979 letter from the veteran's former employer stating 
that the veteran already had pulmonary tuberculosis when he 
first came to work in January 1948.  A September 1984 note 
from another private physician states simply that the veteran 
was "known" to have chronic obstructive pulmonary disorder, 
Koch's disorder, malnutrition and probably avitaminosis.  

On VA POW protocol examination reports dated in November 1984 
to February 1985, it was noted that the veteran had been a 
diagnosed case of pulmonary tuberculosis since 1948, and had 
medical consultations since that time with hospitalization in 
1978.  There "no medical evidence of current . . . 
disability resulting from nutritional deficiencies, forced 
labor or inhuman treatment" during the veteran's POW 
internment.  The reports include a diagnosis for pulmonary 
pathology of undetermined etiology.

Evidence associated with the claims file after the veteran's 
death includes a statement from a private physician, a letter 
from a private hospital, several lay statements and the 
testimony of appellant and her son at a travel Board hearing 
in Manila in June 1999 before the undersigned member of the 
Board.  A July 1998 letter from the private hospital in which 
the veteran died states that the veteran's hospital records 
from 1979 to the time of his death were "eaten by 
termites."  A December 1998 letter from Dr. Teodoro Navarro, 
states essentially that it was common medical knowledge that 
POWs were subjected to conditions which contributed to lung 
and heart disorders. 

Various lay statements, all of which the RO received after 
March 1989, describe the veteran's symptomatology during his 
POW internment and thereafter.  The appellant and her son 
testified at the June 1999 hearing that the veteran first 
sought treatment for a heart disorder in 1941 and that Doctor 
Alcasid who treated his heart and lung disorders told her 
that they may have been due to his POW internment.  She 
referred to Dr. Alcasid's report and also the report from Dr. 
Navarro.  

Given the issues presented, the Board requested an expert 
medical opinion in this case through the Veterans Health 
Administration.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a), (d) (2000); Perry v. 
Brown, 9 Vet. App. 2, 6 (1996).  The expert who reviewed the 
claims file and provided an August 2000 report to the Board 
was Stephen J. Hawes, Jr., M.D., a Staff Physician at the VA 
Medical Center in Columbia, South Carolina.  Dr. Hawes was 
requested to review the claims folder and provide an opinion 
as to whether it was (1) at least as likely as not that the 
veteran had identifiable residuals of beriberi 9including 
ischemic heart disease) due to service, and (2) if so, 
whether it was at least as likely as not, based on sound 
medical reasoning, that such residuals or other disease of 
service origin causally or materially contributed to the 
veteran's death.

Dr. Hawes reported that the veteran had no evidence of 
beriberi or residuals due to his service, noting that the 
historical and examination data from the attending physician 
did not document knowledge of this illness in the notes.  Dr. 
Hawes stated further that cor pulmonale is an illness of the 
right heart, whereas beriberi is associated with high output 
heart failure, which involves the right and left heart.  

Dr. Hawes opined that at the time of the veteran's death 
there was no evidence that the veteran had beriberi or its 
residuals, or that cor pulmonale was associated with 
beriberi, or that a disease of service origin materially 
contributed to his death.  He directed attention to the 
negative evaluation by history and examination for active 
malaria in November 1984, and the fact that ascariasis was 
not documented or suggested by history, physical examination, 
or clinical findings.  Dr. Hawes also concluded that 
tuberculosis was unlikely (less that 50 percent likelihood) 
to have contributed materially or "casually" to his death.  

The Board finds little persuasive evidence supporting service 
connection for the cause of the veteran's death under a 
presumptive analysis pertaining either to chronic or POW-
related disorders.  There is no contemporaneous medical 
evidence documenting manifestations of a chronic disorder 
within required time periods following the veteran's 
discharge.  See 38 C.F.R. §§ 3.307, 3.309. As to the evidence 
that PTB was present by 1948, within three years after the 
veteran's separation from service in 1946, a presumptive 
period under 38 C.F.R. § 3.307(a)(3), the presence of the 
disease was not confirmed by x-ray films within the time 
period.  See 38 C.F.R. § 3.371 (2000).  In any event, Dr. 
Hawes concluded from review of the entire record that PTB was 
unlikely to have contributed materially to the veteran's 
death.  

Nor is there medical evidence confirming manifestations of 
malaria or dysentery at any time after the veteran's service.  
Even assuming that the veteran contracted beriberi or another 
POW-related listed disorder in service, there is no competent 
medical evidence linking it to a fatal lung or heart 
disorder.  Although the December 1998 letter from Dr. Navarro 
appears to link hardships of POW internment to development of 
heart and lung disorders, it is unclear whether the statement 
is based upon review of the veteran's medical records or an 
examination during his lifetime, or whether it is based only 
upon general medical knowledge.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting "immaterial" medical 
opinion absent evidence of physician's independent review of 
service medical or similar records).  As such, the report has 
little probative value and is outweighed by the opinion from 
Dr. Hawes especially as to 

Lay statements, including appellant's written and oral 
statements, attempt to link the veteran's service, including 
his POW internment, with the diseases causing his death.  
However, their statements alone cannot constitute competent 
evidence of the required medical nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  

The Board also finds little persuasive evidence supporting 
service connection for the cause of the veteran's death based 
on disease directly related to service.  There is no 
contemporaneous in-service evidence of any of the three 
disorders which the death certificate identifies as 
implicated in the veteran's death.  Although Dr. Alcasid 
recalled treating the veteran for PTB as a civilian after 
they were POW's during World War II, there are no records of 
such treatment, and the veteran did not report such treatment 
on his processing affidavits.  In fact, on his processing 
affidavit in 1947, the veteran identified another doctor as 
his treating physician from August 1942 to September 1944 
while he was home at Calamba, Laguna.  The first medical 
evidence of minimal pulmonary tuberculosis and of a heart 
disorder is noted in a VA hospital record many years after 
the veteran's discharge from service.  

The Board also finds Dr. Hawes' opinion to be persuasive in 
disassociating the cause of the veteran's death from service.  
Dr. Hawes clearly found no medical evidence of a relationship 
between the veteran's cause of death and his period of active 
service sufficient to support the claimed entitlement to 
service connection for the cause of the veteran's death.  
After weighing the evidence, the Board adopts his opinion 
based on review of all the evidence.  The Board finds that 
this opinion is sufficient to satisfy the statutory 
requirement of producing an adequate statement of reasons and 
bases where the expert has fairly considered material 
evidence which appears to support the veteran's position.  
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In making this determination, the Board 
also has considered provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for favorable action on appellant's appeal.  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

